Case 1:18-cv-00885-DDD-JPM Document 77 Filed 02/27/20 Page 1 of 8 PageID #: 462



                                                                                    b
                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            ALEXANDRIA DIVISION

  SHANNON DOTSON,                             CIVIL DOCKET NO. 1:18-CV-00885
  Plaintiff

  VERSUS                                      JUDGE DRELL

  TUNICA BILOXI GAMING
  COMMISSION,                                 MAGISTRATE JUDGE PEREZ-MONTES
  Defendants


                         REPORT AND RECOMMENDATION

       Before the Court are two Motions to Dismiss filed by Defendants, alleging

 tribal immunity and failure to effect service of process. ECF Nos. 51, 52. Because

 the Tunica-Biloxi Gaming Commission has sovereign immunity, its Motion to

 Dismiss should be GRANTED. Because Plaintiff failed to serve process on the other

 Defendants, the Motion to Dismiss pursuant to Fed. R. Civ. P. rule 4(m) should be

 GRANTED as to all other Defendants.

 I.    Background.

       Plaintiff Shannon Dotson (“Dotson”) filed a pro se complaint pursuant to 42

 U.S.C. § 1983; § 706 of the Civil Rights Act of 1964; 18 U.S.C. § 1964 (civil RICO);

 Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.

 388 (1971); the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680; and the “eggshell

 skull rule.” ECF Nos. 1, 11, 40. The named Defendants are the Tunica-Biloxi Gaming

 Commission (“Gaming Commission”), Sheila Augustine (“Augustine”), Lori Piazza

 (“Piazza”),   Ms.   Vocarro   (“Vocarro”),    Ms.   Camilla,   Commissioner   Newman
Case 1:18-cv-00885-DDD-JPM Document 77 Filed 02/27/20 Page 2 of 8 PageID #: 463




 (“Newman”), Commissioner Bobby Pierite (“Pierite”), Catherine Pierite (“Catherine

 Pierite”), and Cheryl Barby (“Barby”). 1

          Dotson alleges Defendants conspired to steal her slot machine jackpot of

 $20,500,000. ECF No. 40 at 4. Dotson contends that, when her slot machine stopped,

 it showed at the bottom “20 5”. ECF No. 40 at 7. Dotson contends she was entitled

 to another free spin, but the machine would not spin, so she hit the service button.

 ECF No. 40 at 7. Defendant Piazza arrived, told Dotson she had not won, cashed

 Dotson out on the machine, moved the “reel,” and took Dotson’s “ticket.” ECF No. 40

 at 7. Piazza’s supervisors, Pierite and Vocarro, then arrived. ECF No. 40 at 7. Pierite

 could not find a code “20 5” in the manual and said there was no such code. ECF No.

 40 at 7. When they ran a code scan, no code with “20 5” showed up. ECF No. 40 at

 7.

          Augustine, a Gaming Commission representative, showed Dotson a video of

 herself and Piazza. ECF No. 40 at 9. The video showed an error code of 20 5, stating

 it was a jammed coin and printer error. ECF No. 40 at 9. Dotson contends she had

 not put coins in the machine. ECF No. 40 at 9. The Gaming Commission ruled

 against Dotson. ECF No. 40 at 9. Dotson contends Defendants deprived her of a

 jackpot worth “20 5,” or (according to Dotson) $20,500,000. 2 ECF No. 40 at 7. Dotson

 contends Defendants violated gaming regulations and laws, fabricated evidence,

 falsified documents “in a federal establishment,” defamed her, lied under oath before


 1Dotson also names an “unnamed supervisor” and an “unnamed manager.” Dotson has never
 provided any names.

 2   Dotson has not explained why she believes there should be five zeros after “20 5”.
                                                 2
Case 1:18-cv-00885-DDD-JPM Document 77 Filed 02/27/20 Page 3 of 8 PageID #: 464




 the gaming commissioners, and falsified the error codes in the slot machine. ECF

 No. 40 at 15. Dotson alleges claims of theft, defamation, negligence, “tort act,” breach

 of contract, misconduct, abuse of discretion, abuse of process, and excessive force

 (among others). Dotson asks for treble damages and a jury trial.

       The Commission filed a Motion to Dismiss and, Alternatively, Motion for More

 Definite Statement. ECF No. 51. The Commission alleges that it has tribal sovereign

 immunity.

       Piazza and Vocarro filed a Motion to Dismiss for failure to effect service

 pursuant to Fed. R. Civ. P. 4(m). ECF No. 52.

 II.   Law and Analysis

       A.     The Gaming Commission and its Commissioners (in their official
              capacities) have tribal immunity.

       The Gaming Commission contends it is a tribal agency and an arm of the

 Tunica-Biloxi Indian Tribe (“the Tribe”) and, therefore, has sovereign immunity.

       The Tribe is the owner and operator of the Grand Casino Avoyelles. See Gore

 v. Grand Casinos of Louisiana, Inc., 1998 WL 1990523, at *1 (W.D. La. 1998). The

 Tribe has been recognized by Congress as a sovereign Indian nation. See Gore, 1998

 WL 1990523, at *1 (citing Notice, Final Determination for Federal Acknowledgment

 of the Tunica–Biloxi Indian Tribe, 46 Fed. Reg. 38411 (July 27, 1981)). It is therefore

 immune from suit unless it expressly consents be sued. See Gore, 1998 WL 1990523,

 at *1 (citing Oklahoma Tax Commission v. Citizen Band Potawatomi Indian Tribe of

 Okla., 498 U.S. 505, 509 (1991)).




                                            3
Case 1:18-cv-00885-DDD-JPM Document 77 Filed 02/27/20 Page 4 of 8 PageID #: 465




       Gaming activities under the IGRA do not constitute an express and

 unequivocal waiver of immunity from suit.         See Havekost v. Grand Casinos of

 Louisiana, 2000 WL 33909243, at *1 (W.D. La. 2000) (citing Florida v. Seminole Tribe

 of Florida, 181 F.3d 1237, 1243 (11th Cir. 1999)). Tribal sovereign immunity extends

 to tribal enterprises, including gaming. See Havekost, 2000 WL 33909243, at *1

 (citingWorld Touch Gaming, Inc. v. Massena Management L.L.C., 117 F. Supp. 2d

 271 (N.D.N.Y. 2000)). Indian tribal courts have exclusive jurisdiction over actions

 of non-Indians on reservation lands.     See Havekost, 2000 WL 33909243, at *1

 (citingTamiami Partners, Ltd. v. Miccosukee Tribe of Indians of Florida, 999 F.2d 503

 (11th Cir. 1993); Montana v. United States, 450 U.S. 544 (1981)).

       Defendants    submitted    an   affidavit    from   Rudolph   Wambsgans     III

 (“Wambsgans”), the chairman of the Gaming Commission.               ECF No. 51-2.

 Wambsgams states the Gaming Commission is a governmental agency of the Tribe,

 and the tribal gaming authority with responsibility for regulating gaming activities

 conducted within the jurisdiction of the Tribe. ECF No.51-2 at 2. The Gaming

 Commission was established by the Tribe pursuant to tribal law under the Tribe’s

 gaming regulations in accordance with the Indian Gaming Regulatory Act (“IGRA”),

 25 U.S.C. §§ 2701, et seq. ECF No. 51-2 at 2. Wambsgans shows that § 14(A) of the

 Tribal-State Compact between Louisiana and the Tribe states the Tribe “shall not be

 deemed to have waived its sovereign immunity from suit with respect to such

 disputes.” ECF No. 51-2 at 2.




                                          4
Case 1:18-cv-00885-DDD-JPM Document 77 Filed 02/27/20 Page 5 of 8 PageID #: 466




       As an agency and arm of the Tribe, the Gaming Commission also has sovereign

 immunity. See In re Intramta Switched Access Charges Litigation, 158 F. Supp. 3d

 571, 575-764 (N.D. Tex. 2015) (collecting cases); Havekost, 2000 WL 33909243, at *1.

       Moreover, Defendants sued in their official capacities as tribal officers may

 assert sovereign immunity.       See Lewis v. Clark, 137 S. Ct. 1285, 1291 (2017).

 Accordingly, to the extent Dotson’s suit against Commissioner Newman and

 Commissioner Bobby Pierite is against them in their official capacities, it should be

 dismissed due to sovereign immunity. 3

       B.     Dotson’s action against Piazza and Vacarro should be dismissed.

       Piazza and Vocarro filed a Motion to Dismiss (ECF NO. 52) for failure to effect

 service of process.

       Bianca Smith, a private process server, stated in an affidavit that she served

 Piazza and Vocarro through Christy J. Smith. ECF No. 58-1. The service returns

 show she left the summonses with “Christy J. Smith.” ECF No. 41.

       Defendants show, in an affidavit by Christy J. Smith (”Smith”), that Smith is

 the Clerk of Court for the Tunica-Bioloxi Tribal Court. ECF No. 52-2 at 1. In that

 capacity, Smith receives documents that are requested to be served through the

 Tribal Police, reviews them for sufficiency, and forwards them to the Tribal Police for

 service. ECF No. 52-2 at 1. Smith is not an authorized agent for service of process

 for any of the Defendants. ECF No. 52-2 at 1. Smith determined that Piazza was no

 longer employed at the Casino and could not be served by the Tribal Police, and


 3Dotson did not state whether she was suing the individual defendants in their individual
 or official capacities.
                                             5
Case 1:18-cv-00885-DDD-JPM Document 77 Filed 02/27/20 Page 6 of 8 PageID #: 467




 returned that summons to Dotson. ECF No. 52-2 at 2. Smith determined that

 Vocarro could not be served by the Tribal Police because the summons lacked a first

 name, so she returned that summons to Dotson, also. ECF No. 52-2 at 2.

       Defendants Piazza and Vocarro were never served. ECF Nos. 35, 41, 42, 52-2.

 Although she has made repeated efforts to effect service, 4 Dotson has not shown good

 cause for failure to do so in accordance with Fed. R. Civ. P. 4(m). Accordingly, the

 complaint against Piazza and Vocarro should be dismissed without prejudice for

 failure to effect service within 90 days, as required by Fed. R. Civ. P. 4(m). See

 McGinnis v. Shalala, 2 F.3d 548, 550 (5th Cir. 1993), cert. den., 510 U.S. 1191 (1994);

 Systems Signs Supplies v. U.S. Dept. of Justice, 903 F.2d 1011, 1013 (5th Cir. 1990);

 Kersh v. Derosier, 851 F.2d 1509, 1512 (5th Cir. 1988).

       C.     Dotson’s complaint against Augustine, Camilla, Newman, Bobby
              Pierite, Catherine Pierite, and Barby should also be dismissed for lack
              of service of process.

       Dotson’s second amended complaint was filed on June 6, 2019. ECF No. 40.

 Summonses were issued for Augustine, Camilla, Newman, Bobby Pierite, Catherine

 Pierite, and Barby on June 6, 2019. To date, those Defendants have not been served.

 Dotson’s complaint against Augustine, Camilla, Newman, Bobby Pierite, Catherine

 Pierite, and Barby should be dismissed without prejudice pursuant to Fed. R. Civ. P.

 rule 4(m) for failure to effect service within 90 days.



 4 Dotson tried to mail the summonses (ECF No. 16), tried to deliver them herself (ECF No.
 27), tried to effect service through the United States Attorney and United States Attorney
 General (ECF No. 28), and tried to leave the summonses with someone who was not an agent
 for service of process (ECF Nos. 35, 41). Also, although summonses were issued (ECF No.
 43), there is no evidence of any effort to serve Barby, Newman, or the Pierites.
                                             6
Case 1:18-cv-00885-DDD-JPM Document 77 Filed 02/27/20 Page 7 of 8 PageID #: 468




 III.   Conclusion

        Because the Commission, Commissioner Newman in his official capacity, and

 Commissioner Pierite in his official capacity have sovereign immunity, IT IS

 RECOMMENDED that Defendant’s Motion to Dismiss the action against the Tunica-

 Biloxi Gaming Commission (ECF No. 51) be GRANTED and that Dotson’s action

 against the Gaming Commission, as well as Commissioner Newman and

 Commissioner Pierite in their official capacities, be DENIED AND DISMISSED

 WITH PREJUDICE.

        Because Dotson failed to effect service within 90 days on any of the individual

 Defendants, IT IS RECOMMENDED that Defendants’ Motion to Dismiss the action

 against Piazza and Vocarro (ECF No. 52) be GRANTED and that Dotson’s action

 against Piazza and Vocarro, as well as Augustine, Camilla, Newman, Bobby Pierite,

 Catherine Pierite, and Barby, be DISMISSED WITHOUT PREJUDICE.

        Under the provisions of 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b),

 parties aggrieved by this Report and Recommendation have fourteen (14) calendar

 days from service of this Report and Recommendation to file specific, written

 objections with the Clerk of Court. A party may respond to another party’s objections

 within fourteen (14) days after being served with a copy thereof. No other briefs (such

 as supplemental objections, reply briefs, etc.) may be filed. Providing a courtesy copy

 of the objection to the undersigned is neither required nor encouraged. Timely

 objections will be considered by the District Judge before a final ruling.




                                            7
Case 1:18-cv-00885-DDD-JPM Document 77 Filed 02/27/20 Page 8 of 8 PageID #: 469




       Failure to file written objections to the proposed findings, conclusions, and

 recommendations contained in this Report and Recommendation within fourteen (14)

 days from the date of its service, or within the time frame authorized by Fed. R. Civ.

 P. 6(b), shall bar an aggrieved party from attacking either the factual findings or the

 legal conclusions accepted by the District Judge, except upon grounds of plain error.

       THUS ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on

 this 26th day of February 2020.

                                         _____________________________________
                                         Joseph H.L. Perez-Montes
                                         United States Magistrate Judge




                                           8
